              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 1 of 27



 1   Hassan A. Zavareei (CA Bar No. 181547)
     Andrea R. Gold*
 2   Sarah C. Kohlhofer*
     TYCKO & ZAVAREEI LLP
 3   1828 L Street, NW, Suite 1000
     Washington, D.C. 20036
     Telephone: (202) 973-0900
 4   Facsimile: (202) 973-0950
 5   Sabita Soneji (CA Bar No. 224262)
     TYCKO & ZAVAREEI LLP
 6   1970 Broadway, Suite 1070
     Oakland, CA 94612
 7   Telephone: (510) 254-6808
     Facsimile: (202) 973-0950
 8
 9   * Pro Hac Vice to follow

10   Attorneys for Plaintiffs and the Proposed Class

11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13
     AIMEE ABALLO and SETH ZIELICKE,                    Case No.: 3:19-cv-4475
14   individually on behalf of themselves and all
     others similarly situated,
15                                                      CLASS ACTION COMPLAINT
                    Plaintiffs,
16
     v.                                                  JURY TRIAL DEMANDED
17
     CAPITAL ONE FINANCIAL
18   CORPORATION, CAPITAL ONE, N.A.,
     CAPITAL ONE BANK (USA), N.A., and
19   GITHUB, INC.,
                    Defendants.
20
21
                                        CLASS ACTION COMPLAINT
22
            1.      Plaintiffs Aimee Aballo and Seth Zielicke, individually and on behalf of all others
23
     similarly situated, allege the following against Capital One Financial Corporation, Capital One, N.A.,
24
     and Capital One Bank (USA), N.A. (collectively “Capital One”) and GitHub, Inc. (“GitHub”) based on
25
     personal knowledge with respect to themselves and on information and belief as to other allegations:
26
27
                                                        -1-
28
                                           CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 2 of 27



 1
                                            SUMMARY OF THE CASE
 2            2.      This is a data breach class action brought on behalf of approximately 100 million people
 3   whose personal information—including Social Security numbers, addresses, dates of birth, bank account
 4   numbers, and “status data” such as credit scores, credit limits, account balances, and payment histories
 5   (collectively “Personal Information”)—was exposed as a result of Defendants’ failure to safeguard
 6   Capital One customers’ and potential customers’ privacy. Capital One announced the results of its
 7   delinquent behavior on July 29, 2019, when it explained that an “outside individual” had “obtained”

 8   customers’ sensitive, Personal Information (the “Capital One Data Breach”) that Capital One had

 9   collected and stored.1 This outside individual (“the hacker”) posted this Personal Information on

10   GitHub.com, GitHub’s website, which encourages (at least friendly) hacking and which is publicly-
     available. As a result of GitHub’s failure to monitor, remove, or otherwise recognize and act upon
11
     obviously-hacked data that was displayed, disclosed, and used on and by GitHub and its website, the
12
     Personal Information sat on GitHub.com for nearly three months.
13
                                                  JURISDICTION
14
              3.      This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act, 28
15
     U.S.C. § 1332(d), because this is a class action involving more than 100 class members, the amount in
16
     controversy exceeds $5,000,000, exclusive of interests and costs, and many members of the class are
17
     citizens of states different from Capital One and GitHub. This Court also has supplemental jurisdiction
18
     over the state law claims pursuant to 28 U.S.C. § 1367.
19
              4.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(c) because GitHub is
20   headquartered in this jurisdiction, and both GitHub and Capital One regularly transact business here, and
21   some of the members of the Class reside in this district. Venue is also proper because a substantial part
22   of the events or omissions giving rise to the claims in this action occurred in this district, including
23
24
25
     1
         Capital One Announces Data Security Incident, http://phx.corporate-
26
27   ir.net/mobile.view?c=70667&v=203&d=1&id=2405042 (last access July 30, 2019).
                                                          -2-
28
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 3 of 27



 1
     decisions by GitHub’s management that allowed the hacked data to be posted, displayed, used, and/or
 2   otherwise available.
 3                                         INTRADISTRICT ASSIGNMENT
 4          5.      Assignment to the San Francisco Division is proper under Civil Local Rules 3-2(c) and 3-
 5   2(d) because a substantial part of the events giving rise to Plaintiffs’ claims occurred in San Francisco.
 6                                                   PARTIES
 7          6.      Plaintiff Aimee Aballo is a resident of Daytona Beach, Florida who has been a Capital
 8   One customer since at least 2010, and whose Personal Information, on information and belief, was
 9   compromised in the data breach described herein.

10          7.      Plaintiff Seth Zielicke is a resident of Sherman Oaks, California who has been a Capital

11   One customer since at least 2017, and whose Personal Information, on information and belief, was

12   compromised in the data breach described herein.
            8.      Defendant Capital One Financial Corporation is a Delaware corporation with its principal
13
     place of business in McLean, Virginia.
14
            9.      Defendant Capital One, N.A., is a national bank with its principal place of business in
15
     McLean, Virginia. Defendant Capital One, N.A. is a wholly-owned subsidiary of Capital One Financial
16
     Corporation.
17
            10.     Defendant Capital One Bank (USA), N.A., is a national bank with its principal place of
18
     business in McLean, Virginia. Defendant Capital One Bank (USA), N.A. is a wholly-owned subsidiary
19
     of Capital One Financial Corporation.
20
            11.     Defendant GitHub, Inc. is a Delaware corporation with its principal place of business in
21
     San Francisco, California. Defendant GitHub, Inc. (“GitHub”) is a subsidiary of Microsoft Corporation.
22   Github is a software company that owns the website GitHub.com, one of the largest online sources for
23   commercial and open source software.
24                                         FACTUAL BACKGROUND
25          12.     Capital One is one of the largest banks and one of the largest credit card issuers by
26   purchase volume in the United States.
27
                                                         -3-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 4 of 27



 1
               13.   Capital One supports it services by, inter alia, renting or contracting for computer servers
 2   provided by, among others, Amazon Web Services (“AWS”). AWS, a cloud service, hosted certain
 3   Capital One databases that were breached.
 4             14.   Specifically, dating back to at least March 2019, a former AWS employee (“the hacker”)
 5   broke through a Capital One firewall and gained access to Capital One’s AWS-hosted databases and
 6   stole customers’ Personal Information. The hacker was able to access Capital One customers’ Personal
 7   Information “because of a security lapse by Capital One.”2

 8             15.   While other banks “have moved cautiously to the cloud, partly because of security

 9   concerns and the need to keep certain customer and transaction data walled off,” Capital One “has been

10   an enthusiastic adopter of the cloud for data storage,” and has “been public in its embrace of [AWS].”3
               16.   Capital One computer logs demonstrate that Capital One knew or should have known, at
11
     least as of March 12, 2019, that its AWS-hosted databases were compromised.4
12
               17.   As evidenced by, inter alia, the hacker’s multiple online, publicly-available statements,
13
     the hacker “intended” that the breached data “be distributed online.”5
14
               18.   Not surprisingly, therefore, the hacker, a software developer, posted the breached data on
15
     GitHub.com, a widely used online software platform acquired by Microsoft for $7.5 billion in 2018. At
16
17
     2
         Capital One Data Breach Compromises Data of Over 100 Million, The New York Times,
18
     https://www.nytimes.com/2019/07/29/business/capital-one-data-breach-hacked.html (emphasis added).
19
     3
20       Id.
     4
21       United States v. Thompson, No. MJ19-0344 (W.D. Wa. filed July 29, 2019) (alleging Defendant
22   violated the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(2)(A) and (C) and (c)(2)(A) and
23
     (B)(iii), relating to the Capital One Data Breach).
24   5
         Capital One Reports Data Breach Affecting 100 Million Customers, Applicants, The Wall Street
25
     Journal, https://www.wsj.com/articles/capital-one-reports-data-breach-11564443355 (last accessed
26
27   August 1, 2019).
                                                           -4-
28
                                            CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 5 of 27



 1
     the time of the acquisition, Microsoft’s CEO noted that “[m]ore than 28 million developers already
 2   collaborate on GitHub, and it is home to more than 85 million code repositories used by people in nearly
 3   every country. From the largest corporations to the smallest startups, GitHub is the destination for
 4   developers to learn, share and work together to create software.”6
 5             19.    According to the timestamp on the file containing certain Capital One customers’
 6   breached data, the hacker posted the data on GitHub.com on or about April 21, 2019.
 7             20.    Nevertheless, Capital One did not even begin to investigate the data breach until or

 8   around July 17, 2019, when it received an email apparently from a GitHub.com user alerting Capital

 9   One that there “appear[ed] to be some leaked” customer data publicly available on GitHub.com.7

10             21.    GitHub, meanwhile, never alerted any victims that their highly sensitive Personal
     Information—including Social Security numbers—was displayed on its site, GitHub.com. Nor did
11
     GitHub timely remove the obviously hacked data. Instead, the hacked data was available on
12
     GitHub.com for three months.
13
               22.    GitHub apparently did not even suspend the hacker’s GitHub account or access to the
14
     site, even though it knew or should have known that the hacker had breached GitHub’s own Terms of
15
     Service, which state that: “GitHub has the right to suspend or terminate [a user’s] access to all or any
16
     part of the [GitHub.com] Website at any time, with or without cause, with or without notice, effective
17
     immediately.”
18
               23.    On July 29, 2019, Capital One announced that 10 days earlier, Capital One had (finally)
19
     determined that:
20          [T]here was unauthorized access by an outside individual who obtained certain types of
            personal information relating to people who had applied for its credit card products and to
21          Capital One credit card customers. … Based on our analysis to date, this event affected
            approximately 100 million individuals in the United States and approximately 6 million
22          in Canada. … The largest category of information accessed was information on
23
24   6
         https://blogs.microsoft.com/blog/2018/06/04/microsoft-github-empowering-developers/.
25
     7
         This email was sent to a Capital One email address that the company uses to solicit disclosures of
26
27   actual or potential vulnerabilities in its computer systems.
                                                          -5-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 6 of 27



 1            consumers and small businesses as of the time they applied for one of our credit card
              products from 2005 through early 2019.8
 2
              24.     This Personal Information, Capital One stated, includes information that Capital One
 3
     “routinely collects at the time it receives credit card applications, including names, addresses, zip
 4
     codes/postal codes, phone numbers, email addresses, dates of birth, and self-reported income. Beyond
 5
     the credit card application data,” Capital One continued, “the individual also obtained portions of credit
 6   card customer data, including: Customer status data, e.g., credit scores, credit limits, balances, payment
 7   history, contact information[,] [f]ragments of transaction data from a total of 23 days during 2016, 2017
 8   and 2018 … [and] [a]bout 140,000 Social Security numbers of our credit card customers [and] [a]bout
 9   80,000 linked bank account numbers of our secured credit card customers.”
10            25.     Capital One had an obligation, arising from, inter alia, promises made to its credit card

11   applicants and customers such as Ms. Aballo and Mr. Zielicke and other Class Members, to keep

12   customers’ and applicants’ Personal Information confidential and to protect it from unauthorized

13   disclosures.

14            26.     Capital One further had an obligation to keep this Personal Information confidential
     arising from industry standards.
15
              27.     GitHub knew or should have known that obviously hacked data had been posted to
16
     GitHub.com. Indeed, GitHub actively encourages (at least) friendly hacking as evidenced by, inter alia,
17
     GitHub.com’s “Awesome Hacking” page.9
18
              28.     GitHub had an obligation, under California law, to keep off (or to remove from) its site
19
     Social Security numbers and other Personal Information.
20
              29.     Further, pursuant to established industry standards, GitHub had an obligation to keep off
21
     (or to remove from) its site Social Security numbers and other Personal Information.
22
23
24   8
         Capital One Announces Data Security Incident, Capital One, http://phx.corporate-
25
     ir.net/phoenix.zhtml?c=70667&p=irol-newsArticle_Print&ID=2405042 (last accessed July 30, 2019).
26
     9
27       https://github.com/Hack-with-Github/Awesome-Hacking.
                                                          -6-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 7 of 27



 1
              30.     Indeed, companies that provide platforms similar to those provided by GitHub spend time
 2   and resources monitoring—and removing—such offensive behavior and content. YouTube, Facebook,
 3   and Twitter, for example, all train and employ “content moderators” who search for and/or review
 4   content that has been flagged as potentially offensive and/or in violation of companies’ respective terms
 5   of service.10
 6            31.     Moreover, Social Security numbers are readily identifiable: they are nine digits in the
 7   XXX-XX-XXXX sequence. Individuals’ contact information such as addresses are similarly readily

 8   identifiable.

 9            32.     Thus, it is substantially easier to identify—and remove—such sensitive data. GitHub

10   nonetheless chose not to.
              33.     As a result of GitHub’s failure to monitor its own site—and therefore to keep Social
11
     Security numbers and other obviously-hacked Personal Information off its widely-accessed and
12
     publicly-available site—the hacked data remained on GitHub.com for over three months.
13
              34.     This is not the first time that Capital One has allowed customer data and Personal
14
     Information to be compromised. In fact, in or about November 2014, July 2017, and September 2017,
15
     Capital One notified its customers via formal letter that their personal information given—and trusted—
16
     to Capital One may have been compromised. In January 2018, Capital One was notified that
17
18
19

20
21
22
23   10
          Content Moderators at YouTube, Facebook and Twitter see the worst of the web—and suffer silently,
24
     The Washington Post, https://www.washingtonpost.com/technology/2019/07/25/social-media-
25
     companies-are-outsourcing-their-dirty-work-philippines-generation-workers-is-paying-
26
27   price/?utm_term=.596f8ccc17c2.
                                                          -7-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 8 of 27



 1
     approximately 50GB worth of sensitive data belonging to the bank had been exposed, after a Capital
 2   One vendor apparently transferred files destined for the bank’s “unsecured Amazon server.”11
 3            35.    Since at least 2010, Ms. Aballo has maintained three active accounts with Capital One:
 4   (1) a checking account; (2) a Venture One credit card account; and (3) a line of credit.
 5            36.    In order to obtain these accounts, Capital One required that Ms. Aballo provide Personal
 6   Information.
 7            37.    Since at least 2017, Mr. Zielicke has maintained a Capital One checking account. Since

 8   at least 2018, Mr. Zielicke has maintained an overdraft line of credit, and has been an authorized user of

 9   a Capital One-issued credit card. In addition, in 2018, Mr. Zielicke applied for at least one credit card

10   with Capital One.
              38.    Ms. Aballo would not have applied for a credit card with—nor provided any Personal
11
     Information to—Capital One before and during the period of the Data Breach had Capital One disclosed
12
     either that it lacked adequate computer systems and data security practices to safeguard consumers’
13
     Personal Information from theft or that it had had multiple incidents in which consumers’ Personal
14
     Information in its custody had been compromised.
15
              39.    Mr. Zielicke would not have applied for an account with—nor provided any Personal
16
     Information to—Capital One before and during the period of the Data Breach had Capital One disclosed
17
     either that it lacked adequate computer systems and data security practices to safeguard consumers’
18
     Personal Information from theft or that it had had multiple incidents in which consumers’ Personal
19
     Information in its custody had been compromised.
20
21
22
23
24   11
          Capital One’s Data Got Exposed, but Don’t Rush Out to Cancel Your Credit Card,
25
     https://www.creditandcollectionnews.com/rssmodule/capital-ones-data-got-exposed-but-dont-rush-out-
26
27   to-cancel-your-credit-card/ (last accessed July 30, 2019).
                                                         -8-
28
                                            CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 9 of 27



 1
                                             CLASS ALLEGATIONS
 2          40.     Plaintiffs bring all of their claims as class claims under Federal Rule of Civil Procedure
 3   23. The requirements of Rule 23(b)(2), 23(b)(3) and 23(c)(4) are met with respect to the Class and
 4   Subclasses defined below.
 5          41.     The Class consists of:
 6
                    All persons in the United States who provided personal information to Capital
 7                  One and whose personal information was accessed, compromised or stolen by an
                    unauthorized individual or individuals in the data breach announced by Capital
 8                  One on July 29, 2019.
 9          42.     The Florida Subclass consists of:

10                  All residents of Florida who provided personal information to Capital One and
                    whose personal information was accessed, compromised or stolen by an
11
                    unauthorized individual or individuals in the data breach announced by Capital
12                  One on July 29, 2019.
            43.     The California Subclass consists of:
13
14                  All residents of California who provided personal information to Capital One and
                    whose personal information was accessed, compromised or stolen by an
15                  unauthorized individual or individuals in the data breach announced by Capital
                    One on July 29, 2019.
16
            44.     Excluded from the Class and Subclasses are Capital One and any entities in which
17
     Capital One or its subsidiaries or affiliates have a controlling interest, and Capital One’s officers, agents,
18
     and employees. Further excluded from the Class and Subclasses are GitHub and any entities in which
19
     GitHub or its subsidiaries or affiliates have a controlling interest, and GitHub’s officers, agents, and
20
     employees. Also excluded from the Class and Subclasses is the judge assigned to this action, members
21
     of the judge’s staff, and any member of the judge’s immediate family.
22          45.     The Class and Subclasses are so numerous that joinder of all members is impracticable.
23   The Class includes approximately 100 million individuals whose personal information was
24   compromised by the Capital One Data Breach. The names and addresses of Class Members are
25   identifiable through documents maintained by Capital One.
26          46.      There are numerous questions of law and fact common to Plaintiffs and the Class and
27   Subclasses, including the following:
                                                           -9-
28
                                             CLASS ACTION COMPLAINT
     Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 10 of 27



 1
     •   Whether Capital One and GitHub engaged in the wrongful conduct alleged herein;
 2   •   Whether Class Members’ Personal Information was accessed, compromised, or stolen in the
 3       Capital One Data Breach;
 4   •   Whether Capital One and GitHub owed a duty to Plaintiffs and members of the Class to
 5       adequately protect their Personal Information and to provide timely and accurate notice of
 6       the Capital One Data Breach to Plaintiff and members of the Class;
 7   •   Whether Capital One and GitHub breached their duties to protect the Personal Information

 8       of Plaintiffs and members of the Class by failing to provide adequate data security;

 9   •   Whether Capital One breached its duty to provide timely and accurate notice to Plaintiffs

10       and members of the Class each time their data was compromised;
     •   Whether Capital One and GitHub, respectively, knew or should have known that their
11
         computer systems and/or servers were vulnerable to attack and to being the vehicle on which
12
         to display hacked data;
13
     •   Whether Capital One and GitHub unlawfully failed to inform Plaintiffs and members of the
14
         Class that they did not maintain security practices adequate to reasonably safeguard Personal
15
         Information and whether Capital One and GitHub failed to inform Plaintiffs and members of
16
         the Class of the data breach in a timely and accurate manner;
17
     •   Whether Plaintiffs and members of the Class suffered injury, including ascertainable losses,
18
         as a result of Capital One’s and GitHub’s conduct (or failure to act);
19
     •   Whether Capital One and GitHub knew about the Data Breach before it was announced to
20       the public, and whether Capital One and GitHub failed to timely notify the public of the
21       Capital One Data Breach;
22   •   Whether Capital One’s and GitHub’s conduct violated § 5 of the Federal Trade Commission
23       Act, 15 U.S.C. § 45, et seq.;
24   •   Whether Capital One’s and GitHub’s conduct violated Florida and/or California statutory
25       law;

26
27
                                                -10-
28
                                    CLASS ACTION COMPLAINT
               Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 11 of 27



 1
               •   Whether Plaintiffs and members of the Class are entitled to recover damages; and whether
 2                 Plaintiffs and Class Members are entitled to equitable relief, including injunctive relief
 3                 and/or other equitable relief.
 4          47.       Plaintiffs’ claims are typical of the claims of the Class in that the representative Plaintiff,
 5   like all Class Members, on information and belief, had their Personal Information compromised in the
 6   Capital One Data Breach.
 7          48.       Plaintiff Aballo’s claims are typical of the claims of the Florida Subclass in that Plaintiff

 8   Aballo, like all Class Members, on information and belief, had her Personal Information compromised

 9   in the Capital One Data Breach.

10          49.       Plaintiff Zielicke’s claims are typical of the claims of the California Subclass in that
     Plaintiff Zielicke, like all Class Members, on information and belief, had his Personal Information
11
     compromised in the Capital One Data Breach.
12
            50.       Plaintiffs will fairly and adequately protect the interests of the Class and Subclasses.
13
     Plaintiffs have retained counsel who is experienced in class action and complex litigation. Plaintiffs
14
     have no interests that are adverse to, or in conflict with, other members of the Class or Subclasses.
15
            51.       The questions of law and fact common to the Class and Subclass members predominate
16
     over any questions which may affect only individual members.
17
            52.       A class action is superior to other available methods for the fair and efficient adjudication
18
     of the controversy. Class treatment of common questions of law and fact is superior to multiple
19
     individual actions or piecemeal litigation. Moreover, absent a class action, most Class Members would
20   likely find the cost of litigating their claims prohibitively high and would therefore have no effective
21   remedy.
22          53.       The prosecution of separate actions by the individual Class Members would create a risk
23   of inconsistent or varying adjudications with respect to individual Class Members, which would
24   establish incompatible standards of conduct for Capital One and/or GitHub. In contrast, the conduct of
25   this action as a class action presents far fewer management difficulties, conserves judicial resources and

26   the parties’ resources, and protects the rights of each Class Member.

27
                                                           -11-
28
                                              CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 12 of 27



 1
               54.      Capital One and GitHub have acted on grounds that apply generally to the Class so that
 2   injunctive relief under Fed. R. Civ. P. 23(b)(2) is appropriate with respect to the Class as a whole.
 3                                                       CLAIMS
 4
                                              COUNT I—NEGLIGENCE
 5                                         (All Plaintiffs against Capital One)

 6             55.      Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth

 7   herein.
               56.      Plaintiffs allege this claim individually and on behalf of the Class.
 8
               57.      Capital One owed a duty to Plaintiffs and the Class to exercise reasonable care in
 9
     obtaining, retaining, securing, safeguarding, deleting and protecting the Personal Information in their
10
     possession from being compromised, stolen, lost, accessed, misused and/or disclosed to unauthorized
11
     recipients. This duty included, among other things, designing, maintaining, and testing Capital One’s
12
     security systems to ensure that the Personal Information of Plaintiffs and the Class was adequately
13
     secured and protected, including using encryption software and technologies. Capital One also had the
14
     duty to implement processes that would detect a breach of its security in a timely manner and to timely
15
     act upon warnings and alerts.
16
               58.      Capital One owed a duty to timely disclose the material fact that their computer systems
17   and data security practices were inadequate to safeguard individuals’ Personal Information.
18             59.      Capital One breached these duties by the conduct alleged in the Complaint, including
19   without limitation: (a) failing to protect the Personal Information; (b) failing to maintain adequate
20   computer systems and data security practices to safeguard the Personal Information; (c) failing to
21   disclose the material fact that Capital One’s computer systems and/or servers data security practices
22   were inadequate to safeguard the Personal Information; and (d) failing to disclose in a timely and

23   accurate manner to Plaintiffs and members of the Class the material fact of the Capital One Data Breach.

24             60.      The conduct alleged herein caused Plaintiffs and Class Members to be exposed to fraud

25   and be harmed as detailed herein. Plaintiffs and Class Members were foreseeable victims of Capital
     One’s inadequate data security practices and in fact suffered damages caused by Capital One’s breaches
26
     of their duties.
27
                                                            -12-
28
                                                CLASS ACTION COMPLAINT
               Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 13 of 27



 1
              61.   Capital One knew that the Personal Information of Plaintiffs and the Class was sensitive
 2   information that is valuable to identity thieves and cyber criminals. Capital One also knew of the serious
 3   harms that could result through the wrongful disclosure of the Personal Information of Plaintiffs and the
 4   Class.
 5            62.   Because Plaintiffs and the Class entrusted Capital One with their Personal Information,
 6   Capital One had a special relationship with Plaintiffs and the Class. Plaintiffs and the Class signed up
 7   and paid for Capital One’s banking and credit services and agreed to provide their Personal Information

 8   with the understanding that Capital One would take appropriate measures to safeguard it and would

 9   timely inform Plaintiffs and the Class of any breaches or other security concerns that might call for

10   action by Plaintiffs and the Class. As alleged herein, Capital One did not. Capital One is morally
     culpable, given the prominence of security breaches today, particularly in the financial industry, and
11
     especially given the admission that their data vulnerability dates back to at least 2014. In light of that
12
     history, Capital One had inadequate safeguards to protect Plaintiffs and the Class from breaches or
13
     security vulnerabilities.
14
              63.   Capital One’s failure to comply with industry standards and federal regulations further
15
     demonstrates its negligence in failing to exercise reasonable care in safeguarding and protecting the
16
     Personal Information of Plaintiffs and the Class.
17
              64.   Capital One’s breaches of these duties were not isolated incidents or small mistakes. The
18
     breaches set forth herein resulted from long-term Company-wide refusal to acknowledge and correct
19
     serious ongoing data security problems dating back to at least 2014.
20            65.   But for Capital One’s wrongful and negligent breach of its duties owed to Plaintiffs and
21   the Class, their Personal Information would not have been compromised, stolen and accessed by
22   unauthorized persons. Capital One’s negligence was a direct and legal cause of the theft of Plaintiffs’
23   and the Class’s Personal Information and all resulting damages.
24            66.   Capital One knew that their computer systems and/or servers and technologies for
25   processing and securing Personal Information had numerous security vulnerabilities. The injury and

26   harm suffered by Plaintiffs and the Class was a reasonably foreseeable result of Capital One’s failure to

27
                                                         -13-
28
                                            CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 14 of 27



 1
     cure those numerous vulnerabilities or, at a minimum, exercise reasonable care in safeguarding and
 2   protecting the Personal Information of Plaintiffs and the other Class Members
 3             67.   As a result of Capital One’s misconduct, the Personal Information of Plaintiffs and the
 4   Class was compromised and their Personal Information was disclosed to third parties without their
 5   consent, placing them at a greater risk of identity theft. Plaintiffs and the Class have also suffered out of
 6   pocket losses from procuring credit protection services, identity theft monitoring, and other expenses
 7   related to identity theft losses or protective measures.

 8             68.   Capital One’s misconduct alleged herein was carried out with a willful and conscious

 9   disregard of the rights or safety of Plaintiffs and the Class and subjected Plaintiffs and the Class to

10   unjust hardship in conscious disregard of their rights.

11                                          COUNT II—NEGLIGENCE
                                           (All Plaintiffs against GitHub)
12
               69.   Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth
13
     herein.
14
               70.   Plaintiffs allege this claim individually and on behalf of the Class.
15
               71.   GitHub owed a duty to Plaintiffs and the Class to exercise reasonable care in maintaining
16
     a website that promotes hacking, and in monitoring, securing, safeguarding, deleting and otherwise
17   protecting the Personal Information in its possession from being displayed, misused and/or disclosed to
18   the public and/or unauthorized persons. This duty included, among other things, monitoring with
19   regularity (or at least with more frequency than every three months) its publicly-available website to
20   ensure that individuals’ Social Security numbers and other obviously-hacked Personal Information is not
21   available for display, use, and consumption. Because, inter alia, GitHub encourages (at least) friendly
22   hacking, GitHub also had the duty to implement processes that would detect when its website publicly

23   displayed sensitive and confidential personal information as a result of (unfriendly) hacking.

24             72.   GitHub owed a duty to timely disclose the material fact that its website and data security

25   practices were inadequate to safeguard individuals’ Personal Information.
               73.   GitHub breached these duties by the conduct alleged in the Complaint, including without
26
     limitation, (a) failing to protect the Personal Information; (b) failing to maintain adequate data security
27
                                                         -14-
28
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 15 of 27



 1
     practices to safeguard the Personal Information; and (c) failing to disclose in a timely and accurate
 2   manner to Plaintiffs and members of the Class the material fact that their Social Security numbers and
 3   Personal Information was publicly displayed on GitHub’s website.
 4          74.     The conduct alleged herein caused Plaintiffs and Class Members to be exposed to fraud
 5   and be harmed as detailed herein. Plaintiffs and Class Members were foreseeable victims of GitHub’s
 6   enabling the months-long public display of their Personal Information, and in fact suffered damages
 7   caused by GitHub’s breaches of its duties.

 8          75.     GitHub knew or should have known that the Personal Information of Plaintiffs and the

 9   Class was sensitive information that is valuable to identity thieves and cyber criminals. GitHub also

10   knew of the serious harms that could result through the wrongful disclosure of the Personal Information
     of Plaintiffs and the Class.
11
            76.     As an entity that not only allows for such sensitive information to be instantly, publicly
12
     displayed, but one that also arguably encourages it, GitHub is morally culpable, given the prominence of
13
     security breaches today, particularly in the financial industry.
14
            77.     GitHub’s failure to comply with their own Terms of Service, industry standards, and
15
     federal and state regulations further demonstrates its negligence in failing to exercise reasonable care in
16
     safeguarding and protecting the Personal Information of Plaintiffs and the Class.
17
            78.     But for GitHub’s wrongful and negligent breach of its duties owed to Plaintiffs and the
18
     Class, their Personal Information would not have been publicly displayed and available for access by
19
     unauthorized persons. GitHub’s negligence was a direct and legal cause of the theft of Plaintiffs and the
20   Class’s Personal Information and all resulting damages.
21          79.     GitHub knew or should have known that its website allowed for the display of such data
22   and nonetheless failed to monitor it or inform individuals that their Personal Information was displayed
23   and published. The injury and harm suffered by Plaintiffs and the Class was a reasonably foreseeable
24   result of GitHub’s failure to cure those numerous vulnerabilities or, at a minimum, exercise reasonable
25   care in safeguarding and protecting the Personal Information of Plaintiffs and the other Class Members.

26          80.     As a result of GitHub’s misconduct, the Personal Information of Plaintiffs and the Class

27   was compromised and their Personal Information was disclosed to third parties without their consent,
                                                         -15-
28
                                            CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 16 of 27



 1
     placing them at a greater risk of identity theft. Plaintiffs and the Class have also suffered out of pocket
 2   losses form procuring credit protection services, identity theft monitoring, and other expenses related to
 3   identity theft losses or protective measures.
 4             81.   GitHubs’s misconduct alleged herein was carried out with a willful and conscious
 5   disregard of the rights or safety of Plaintiffs and the Class and subjected Plaintiffs and the Class to
 6   unjust hardship in conscious disregard of their rights.
 7                                    COUNT III—NEGLIGENCE PER SE
 8                                     (All Plaintiffs against Capital One)
               82.   Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth
 9
     herein.
10
               83.   Plaintiffs allege this claim individually and on behalf of the Class.
11
               84.   Section 5 of the Federal Trade Commission (“FTC”) Act, 15 U.S.C. § 45, prohibits
12
     “unfair … practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the
13
     unfair act or practice by businesses such as Capital One, of failing to use reasonable measures to protect
14
     Personal Information. The FTC publications and orders also form part of the basis for Capital One’s
15
     duty in this regard.
16
               85.   Capital One violated Section 5 of the FTC Act by failing to use reasonable measures to
17   protect Personal Information and by otherwise not complying with applicable industry standards. Capital
18   One’s conduct was particularly unreasonable given the nature and amount of Personal Information it
19   obtained and stored—that of over 100 million customers—and the foreseeable consequences of a data
20   breach at a financial institution as large as Capital One, including, specifically, the immense damages
21   that would result to Plaintiffs and the Class.
22             86.   Capital One’s violation of Section 5 of the FTC Act constitutes negligence per se.

23             87.   Plaintiffs and the Class are within the class of persons that the FTC Act was intended to

24   cover.

25             88.   The harm that occurred as a result of the Capital One Data Breach is the type of harm that
     the FTC Act was intended to protect against. The FTC has pursued enforcement actions against
26
27
                                                         -16-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 17 of 27



 1
     businesses which, as a result of their failure to employ reasonable safeguards to ensure data security and
 2   avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiffs and the Class.
 3             89.   As a direct and proximate result of Capital One’s negligence per se, Plaintiffs and the
 4   Class have suffered, and will continue to suffer, injuries and damages arising from identity theft.
 5   Plaintiffs’ and the Class’s inability to use their debit or credit cards because those cards were cancelled,
 6   suspended or otherwise rendered unusable as a result of the Capital One Data Breach and/or false or
 7   fraudulent charges stemming from the Capital One Data Breach, includes but is not limited to: late fees

 8   charged and foregone cash back rewards; damages from lost time to mitigate the actual and potential

 9   impact of the Capital One Data Breach on their lives such as placing “freezes” and “alerts” with credit

10   reporting agencies, contacting their financial institutions, closing or modifying financial accounts,
     closely reviewing and monitoring credit reports and accounts for unauthorized access and activity, filing
11
     police reports, and damages from identity theft, which may take months if not years to discover and
12
     detect, given the far-reaching, adverse and detrimental consequences of identity theft and loss of
13
     privacy.
14
               90.   Moreover, as a direct and proximate result of Capital One’s negligence per se, Plaintiffs
15
     and Class Members have suffered and will continue to suffer the risks of exposure of their Personal
16
     Information, which remain in Capital One’s possession and is subject to further unauthorized disclosures
17
     so long as Capital One fails to undertake appropriate and adequate measures to safeguard the Personal
18
     Information in its possession.
19
                                      COUNT IV—NEGLIGENCE PER SE
20                                      (All Plaintiffs against GitHub)
21             91.   Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth
22   herein.

23             92.   Plaintiffs allege this claim individually and on behalf of the Class.

24             93.   Section 5 of the FTC Act, 15 U.S.C. § 45, prohibits “unfair … practices in or affecting

25   commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by businesses
     such as GitHub, of failing to use reasonable measures to protect Personal Information. The FTC
26
     publications and orders also form part of the basis for GitHub’s duty in this regard.
27
                                                         -17-
28
                                             CLASS ACTION COMPLAINT
               Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 18 of 27



 1
              94.   GitHub violated Section 5 of the FTC Act by failing to use reasonable measures to
 2   protect Personal Information and by otherwise not complying with applicable industry standards.
 3   GitHub’s conduct was particularly unreasonable given the nature and amount of Personal Information it
 4   displayed, disclosed, used, and stored—that of over 100 million customers—and the foreseeable
 5   consequences of a data breach at a hacking-encouraging website as large as GitHub.com, including,
 6   specifically, the immense damages that would result to Plaintiffs and the Class.
 7            95.   GitHub’s violation of Section 5 of the FTC Act constitutes negligence per se.

 8            96.   Plaintiffs and the Class are within the class of persons that the FTC Act was intended to

 9   cover.

10            97.   The harm that occurred as a result of the Capital One Data Breach is the type of harm that
     the FTC Act was intended to protect against.
11
              98.   As a direct and proximate result of GitHub’s negligence per se, Plaintiffs and the Class
12
     have suffered, and will continue to suffer, injuries and damages arising from identity theft. Plaintiffs’
13
     and the Class’s inability to use their debit or credit cards because those cards were cancelled, suspended
14
     or otherwise rendered unusable as a result of the Capital One Data Breach and/or false or fraudulent
15
     charges stemming from the Capital One Data Breach, includes but is not limited to: late fees charged
16
     and foregone cash back rewards; damages from lost time to mitigate the actual and potential impact of
17
     the Capital One Data Breach on their lives such as placing “freezes” and “alerts” with credit reporting
18
     agencies, contacting their financial institutions, closing or modifying financial accounts, closely
19
     reviewing and monitoring credit reports and accounts for unauthorized access and activity, filing police
20   reports, and damages from identity theft, which may take months if not years to discover and detect,
21   given the far-reaching, adverse and detrimental consequences of identity theft and loss of privacy.
22            99.   Moreover, as a direct and proximate result of GitHub’s negligence per se, Plaintiffs and
23   Class Members have suffered and will continue to suffer the risks of exposure of their Personal
24   Information.
25
26
27
                                                         -18-
28
                                            CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 19 of 27



 1                                   COUNT V—BREACH OF CONFIDENCE
                                       (All Plaintiffs against Capital One)
 2
               100.   Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth
 3
     herein.
 4
               101.   Plaintiffs allege this claim individually and on behalf of the Class.
 5
               102.   At all times during Plaintiffs and the Class Members’ interactions with Capital One,
 6   Capital One was fully aware of the confidential and sensitive nature of the Personal Information that
 7   Plaintiffs and the Class Members provided to Capital One.
 8             103.   As alleged herein, Capital One’s relationship with Plaintiffs and the members of the Class
 9   was governed by expectations that their Personal Information would be collected, stored, and protected
10   in confidence, and would not be disclosed to unauthorized third parties.

11             104.   Plaintiffs and Class Members provided their Personal Information to Capital One with the

12   understanding that Capital One would protect and not allow the Personal Information to be accessed by

13   or disseminated to any unauthorized parties.

14             105.   Plaintiffs and Class Members also provided their respective Personal Information to
     Capital One with the understanding that Capital One would take precautions to protect that Personal
15
     Information from unauthorized disclosure, such as following the basic principles of information security
16
     practices.
17
               106.   Capital One required and voluntarily received in confidence the Personal Information of
18
     Plaintiffs and the Class with the understanding that it would not be disclosed or disseminated to the
19
     public or any unauthorized parties.
20
               107.   Because of Capital One’s failure to prevent, detect, and/or avoid the Capital One Data
21
     Breach from occurring by, inter alia, failing to follow best information security practices to safeguard
22
     the Personal Information of Plaintiffs and the Class, Plaintiffs’ and the Class Members’ Personal
23
     Information was disclosed and misappropriated to unauthorized third parties without their express
24   permission.
25             108.   As a direct and proximate cause of Capital One’s actions and/or omissions, Plaintiffs and
26   the Class have suffered damages as alleged herein.
27
                                                          -19-
28
                                              CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 20 of 27



 1
             109.   But for Capital One’s disclosure of Plaintiffs’ and Class Members’ Personal Information
 2   in violation of the parties’ understanding of confidence, their Personal Information would not have been
 3   compromised, stolen, viewed, accessed and used by unauthorized third parties. The Capital One Data
 4   Breach was the direct and legal cause of the theft of the Personal Information of Plaintiffs and the Class,
 5   as well as of the resulting damages.
 6           110.   The injury and harm alleged herein was the reasonably foreseeable result of Capital
 7   One’s unauthorized disclosure of Plaintiffs’ and Class Members’ Personal Information. Capital One

 8   knew that its systems had numerous security vulnerabilities because Capital One failed to follow

 9   industry standard information security practices, including Capital One’s inability to prevent historic

10   data breaches as far back as 2014.
             111.   As a direct and proximate result of Capital One’s breaches of confidence, Plaintiffs and
11
     the Class have suffered, and will continue to suffer, injuries and damages resulting from identity theft;
12
     Plaintiffs’ and members of the Class’s inability to use their debit or credit cards because those cards
13
     were cancelled, suspended, or otherwise rendered unusable as a result of the Capital One Data Breach
14
     and/or false or fraudulent charges stemming from the Data Breach, including but not limited to late fees
15
     charged and foregone cash back rewards; damages from lost time and effort to mitigate the actual and
16
     potential impact of the Data Breach on their lives, including, among other things, by placing “freezes”
17
     and “alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying
18
     financial accounts, closely reviewing or monitoring their credit reports and accounts for unauthorized
19
     activity, filing police reports, and damages from identity theft, which may take months or years to
20   discover and detect, given the far-reaching, adverse and detrimental consequences of identity theft and
21   loss of privacy.
22           112.   As a direct and proximate result of Capital One’s breaches of confidence, Plaintiffs and
23   Class Members have suffered and will continue to suffer other forms of injury and/or harm, including,
24   but not limited to, anxiety, emotional distress, loss of privacy, and other economic and non-economic
25   loss.

26
27
                                                         -20-
28
                                            CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 21 of 27



 1                             COUNT VI—BREACH OF IMPLIED CONTRACT
                                     (All Plaintiffs against Capital One)
 2
               113.   Plaintiffs incorporate by reference those paragraphs set out above as if fully set forth
 3
     herein.
 4
               114.   Plaintiffs allege this claim individually and on behalf of the Class.
 5
               115.   Capital One solicited and invited Plaintiffs and Class Members to open accounts and
 6   apply for credit cards. Plaintiffs and Class Members accepted Capital One’s offers and submitted such
 7   applications to Capital One.
 8             116.   When Plaintiffs and Class Members submitted these forms and applications, they were
 9   required to—and did—provide their Personal Information to Capital One. In so doing, Plaintiffs and
10   Class Members entered into implied contracts with Capital One pursuant to which Capital One agreed to

11   safeguard and protect such information and to timely and accurately notify Plaintiffs and Class Members

12   if their data had been breached or compromised.

13             117.   Each application by Plaintiffs and Class Members was made pursuant to mutually

14   agreed-upon implied contracts with Capital One under which Capital One agreed to safeguard and
     protect Plaintiffs’ and Class Members’ Personal Information and to provide accurate and timely notice if
15
     such information was compromised, lost, or stolen.
16
               118.   Plaintiffs and Class Members would not have provided their Personal Information
17
     to Capital One in the absence of such an implied contract.
18
               119.   Plaintiffs and Class Members fully performed their obligations under the implied
19
     contracts with Capital One.
20
               120.   Capital One breached the implied contracts it made with the Plaintiffs and Class
21
     members by failing to safeguard or protect the Class Members’ Personal Information and by
22
     failing to provide accurate and timely notice when their Personal Information was compromised.
23
               121.   As a direct and proximate result of Capital One’s breaches of the implied contracts
24   between Capital One and Plaintiffs and Class Members, Plaintiffs and the Class Members sustained
25   actual losses and damages as described herein, and will continue to suffer damages for, potentially, years
26   to come.
27
                                                          -21-
28
                                              CLASS ACTION COMPLAINT
             Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 22 of 27



 1          COUNT VII—VIOLATION OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
                       PRACTICES ACT, Fla. Stat. §§ 501.201, et seq. 262
 2                          (Plaintiff Aballo against Capital One)
 3          122.    Plaintiff Aballo individually and on behalf of the Florida Subclass, repeats and alleges all

 4   paragraphs above, as if fully alleged herein.

 5          123.    Plaintiff Aballo alleges this claim individually and on behalf of the Florida Subclass.

 6          124.    Plaintiff Aballo and Florida Subclass members are “consumers” as defined by Fla. Stat. §

 7   501.203.
            125.    Capital One advertised, offered, or sold goods or services in Florida and engaged in trade
 8
     or commerce directly or indirectly affecting the people of Florida.
 9
            126.    Capital One engaged in unconscionable, unfair, and deceptive acts and practices in the
10
     conduct of trade and commerce, in violation of Fla. Stat. § 501.204(1), including:
11
        a. Failing to implement and maintain reasonable security and privacy measures to protect Plaintiff
12
            Aballo and Florida Subclass members’ Personal Information, which was a direct and proximate
13
            cause of the Capital One Data Breach;
14
        b. Failing to identify foreseeable security and privacy risks, remediate identified security and
15
            privacy risks, and adequately improve security and privacy measures following previous
16
            cybersecurity incidents, which were a direct and proximate cause of the Capital One Data
17          Breach;
18      c. Failing to comply with common law and statutory duties pertaining to the security and privacy of
19          Plaintiffs and Florida Subclass members’ Personal Information, including duties imposed by the
20          FTC Act, 15 U.S.C. § 45, and Florida’s data security statute, F.S.A. § 501.171(2), which was a
21          direct and proximate cause of the Capital One Data Breach;
22      d. Explicitly and/or implicitly misrepresenting that it would protect the privacy and confidentiality

23          of Plaintiff Aballo’s and Florida Subclass members’ Personal Information, including by

24          implementing and maintaining reasonable security measures;

25      e. Misrepresenting that it would comply with common law and statutory duties pertaining to the
            security and privacy of Plaintiff Aballo’s and Florida Subclass members’ Personal Information,
26
27
                                                        -22-
28
                                            CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 23 of 27



 1
            including duties imposed by the FTC Act, 15 U.S.C. § 45, and Florida’s data security statute,
 2          F.S.A. § 501.171(2);
 3      f. Omitting, suppressing, and concealing the material fact that it did not reasonably or adequately
 4          secure Plaintiff Aballo’s and Florida Subclass members’ Personal Information; and
 5      g. Omitting, suppressing, and concealing the material fact that it did not comply with common law
 6          and statutory duties pertaining to the security and privacy of Plaintiff Aballo’s and Florida
 7          Subclass members’ Personal Information, including duties imposed by the FTC Act, 15 U.S.C. §

 8          45, and Florida’s data security statute, F.S.A. § 501.171(2).

 9          127.    Capital One’s representations and omissions were material because they were likely to

10   deceive reasonable consumers about the adequacy of Capital One’s data security and ability to protect
     the confidentiality of consumers’ Personal Information.
11
            128.    Had Capital One disclosed to Plaintiff Aballo and Florida Subclass members that its data
12
     systems were not secure and, thus, vulnerable to attack, Capital One would have been unable to continue
13
     in such business and it would have been forced to adopt reasonable data security measures and comply
14
     with the law. Instead, Capital One maintained customer Personal Information in its databases, where it
15
     was insecure, and subject to attack over the course of at least four years. Customers including Plaintiff
16
     Aballo and Florida Subclass members would not have provided Capital One with their Personal
17
     Information had they known that Capital One was misrepresenting the security of, and omitting the
18
     flaws in, its databases. Additionally, Plaintiff Aballo and Florida Subclass members would not have
19
     paid as much as they did for Capital One’s services had they known that Capital One would not keep
20   their information secure. Accordingly, Plaintiff Aballo and Florida Subclass members did not receive
21   the benefit of their bargain.
22          129.    As a direct and proximate result of Capital One’s unconscionable, unfair, and deceptive
23   acts and practices, Plaintiff Aballo and Florida Subclass members have suffered and will continue to
24   suffer injury, ascertainable losses of money or property, and monetary and nonmonetary damages,
25   including from fraud and identity theft; time and expenses related to monitoring their financial accounts

26   for fraudulent activity; an increased, imminent risk of fraud and identity theft; loss of value of their

27   Personal Information; and paying more for Capital One’s services than they otherwise would have.
                                                         -23-
28
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 24 of 27



 1
             130.    Plaintiff Aballo and Florida Subclass members seek all monetary and non-monetary relief
 2   allowed by law, including actual or nominal damages under Fla. Stat. § 501.21; declaratory and
 3   injunctive relief; reasonable attorneys’ fees and costs, under Fla. Stat. § 501.2105(1); and any other
 4   relief that is just and proper.
 5                   COUNT VIII—VIOLATION OF THE WIRETAP ACT, 18 U.S.C. § 2511
                                     (All Plaintiffs Against GitHub)
 6           131.    Plaintiffs individually and on behalf of the Class, repeat and allege all paragraphs above,
 7   as if fully alleged herein.
 8           132.    Plaintiffs allege this claim individually and on behalf of the Class.
 9           133.    Plaintiffs bring this claim pursuant to 18 U.S.C. § 2520, which permits civil recovery for
10   those whose “wire, oral, or electronic communication” has been “intercepted, disclosed, or intentionally

11   used” in violation of, inter alia, the Wiretap Act, 18 U.S.C. § 2511. 18 U.S.C. § 2520(a).

12           134.    Plaintiffs’ Personal Information constitutes “wire, oral, or electronic communication”

13   within the meaning of the statute.

14           135.    By engaging in the conduct alleged herein and/or by failing to act as alleged herein,
     GitHub has “disclosed” Plaintiffs’ and the Class Members’ Personal Information within the meaning of
15
     the statute. Specifically, GitHub “intentionally disclose[d], or endeavor[ed] to disclose, to any other
16
     person the contents of any wire, oral, or electronic communication, knowing or having reason to know
17
     that the information was obtained through the interception of a wire, oral, or electronic communication”
18
     in violation of the Wiretap Act and/or the broader Electronic Communications Privacy Act (“ECPA”),
19
     18 U.S.C. §§ 2150, et seq.
20
             136.    Additionally, or alternatively, by engaging in the conduct alleged herein and/or by failing
21
     to act as alleged herein, GitHub has “intentionally used” Plaintiffs’ and the Class Members’ Personal
22
     Information within the meaning of the statute. Specifically, although GitHub.com is a publicly-available
23
     website, it offers a variety of pricing plans and otherwise uses what its customers post and display.
24           137.    As a direct and proximate result of GitHub’s having disclosed and/or used Plaintiffs’ and
25   the Class Members’ Personal Information, which was obtained in violation of the ECPA, Plaintiffs and
26   the Class Members sustained actual losses and damages as described herein, and will continue to suffer
27   damages for, potentially, years to come.
                                                         -24-
28
                                             CLASS ACTION COMPLAINT
              Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 25 of 27



 1
                   COUNT IX—VIOLATION OF CALIFORNIA CIVIL CODE § 1798.85
 2                             (Plaintiff Zielicke Against GitHub)
 3          138.    Plaintiff Zielicke individually and on behalf of the California Subclass, repeats and

 4   alleges all paragraphs above, as if fully alleged herein.

 5          139.    Plaintiff Zielicke alleges this claim individually and on behalf of the California Subclass.

 6          140.    The California Civil Code § 1798.85 provides, inter alia, that an entity may not

 7   “[p]ublicly post or publicly display in any manner an individual’s social security number.”
            141.    The statute defines “publicly post” or “publicly display” as “intentionally communicate
 8
     or otherwise make available to the general public.”
 9
            142.    By engaging in the conduct alleged herein and/or by failing to act as alleged herein,
10
     GitHub has publicly posted or publicly displayed Plaintiff Zielicke’s and the California Subclass
11
     members’ Social Security numbers within the meaning of the statute.
12
            143.    As a direct and proximate result of GitHub’s having publicly posted or publicly displayed
13
     this Personal Information, Plaintiff Zielicke and the California Subclass members sustained actual losses
14
     and damages as described herein, and will continue to suffer damages for, potentially, years to come.
15
                    COUNT X—VIOLATION OF CALIFORNIA CIVIL CODE § 1798.82
16                           (Plaintiff Zielicke Against All Defendants)
17          144.    Plaintiff Zielicke individually and on behalf of the California Subclass, repeats and
18   alleges all paragraphs above, as if fully alleged herein.

19          145.    Plaintiff Zielicke alleges this claim individually and on behalf of the California Subclass.

20          146.    The California Civil Code § 1798.82 provides that any “business that maintains

21   computerized data that includes personal information that the person or business does not own shall

22   notify the owner or licensee of the information of the breach of the security of the data immediately
     following discovery, if the personal information was, or is reasonably believed to have been, acquired by
23
     an unauthorized person.” Cal. Civ. Code § 1798.82(b).
24
            147.    Defendant Capital One is a business within the meaning of this statute.
25
            148.    Defendant Capital One does not own the Personal Information.
26
            149.    Defendant GitHub is a business within the meaning of this statute.
27
                                                         -25-
28
                                             CLASS ACTION COMPLAINT
                Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 26 of 27



 1
               150.   Defendant GitHub does not own the Personal Information.
 2             151.   On information and belief, Defendants failed to adequately and appropriately inform
 3   Plaintiff Zielicke and the members of the California Subclass that their Personal Information had been
 4   acquired by an unauthorized person. See id. § 1798.92(d)(1) (providing a template by which covered
 5   businesses must inform individuals that their information has been acquired by an unauthorized person).
 6             152.   Specifically, on information and belief, GitHub never informed Plaintiff Zielicke or any
 7   other member of the California Subclass that, for example, their Personal Information was displayed on

 8   or otherwise available through GitHub.com.

 9             153.   Similarly, on information and belief, Capital One issued only a general announcement

10   regarding the Capital One Data Breach, and, therefore, failed to appropriately notify Plaintiff Zielicke
     and the California Subclass members that their Personal Information had been accessed by an
11
     unauthorized person.
12
               154.   As a direct and proximate result of Defendants’ failure to so notify Plaintiffs, Plaintiff
13
     Zielicke and the California Subclass members sustained actual losses and damages as described herein,
14
     including the potential delay of freezing their credit and monitoring their financial reports, and will
15
     continue to suffer damages for, potentially, years to come.
16
                                                   PRAYER FOR RELIEF
17
         WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, respectfully
18
     requests that the Court enter judgment against Defendants, as follows:
19
               155.   That the Court certify this action as a class action, proper and maintainable pursuant to
20   Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiffs are proper class representatives;
21   and appoint the undersigned Class Counsel;
22             156.   Finding Defendants’ conduct was negligent, deceptive, unfair and unlawful as alleged
23   herein;
24             157.   That the Court grant permanent injunctive relief to prohibit Defendants from continuing
25   to engage in the unlawful acts, omissions, and practices described herein;

26             158.   That the Court award Plaintiffs and the members of the Class and Subclasses

27   compensatory, consequential, general, and nominal damages in an amount to be determined at trial;
                                                           -26-
28
                                              CLASS ACTION COMPLAINT
             Case 4:19-cv-04475-KAW Document 3 Filed 08/01/19 Page 27 of 27



 1
            159.    That the Court order disgorgement and restitution of all earnings, profits, compensation,
 2   and benefits received by Defendants as a result of its unlawful acts, omissions, and practices;
 3          160.    That the Court award statutory damages, trebled, and punitive or exemplary damages, to
 4   the extent permitted by law;
 5          161.    That the Court award to Plaintiffs the costs and disbursements of the action, along with
 6   reasonable attorneys’ fees, costs, and expenses;
 7          162.    An award of pre-judgment and post-judgment interest, as provided by law or equity; and

 8          163.    Such other or further relief as may be appropriate under the circumstances.

 9                                        DEMAND FOR JURY TRIAL

10          Plaintiffs demand a trial by jury of any and all issues in this action so triable of right.

11   DATED: August 1, 2019

12                                                                  TYCKO & ZAVAREEI LLP

13
                                                            By:     /s/Hassan A. Zavareei
14                                                                  Hassan A. Zavareei (CA Bar No. 181547)
                                                                    hzavareei@tzlegal.com
                                                                    Andrea R. Gold*
15                                                                  agold@tzlegal.com
                                                                    Sarah C. Kohlhofer*
16                                                                  skohlhofer@tzlegal.com
                                                                    TYCKO & ZAVAREEI LLP
17                                                                  1828 L Street, NW, Suite 1000
                                                                    Washington, D.C. 20036
18                                                                  Telephone: (202) 973-0900
                                                                    Facsimile: (202) 973-0950
19
                                                                    Sabita Soneji (CA Bar No. 224262)
20                                                                  ssoneji@tzlegal.com
                                                                    TYCKO & ZAVAREEI LLP
21                                                                  1970 Broadway, Suite 1070
                                                                    Oakland, CA 94612
22                                                                  Telephone: (510) 254-6808
                                                                    Facsimile: (202) 973-0950
23
                                                                    *Pro Hac Vice Applications to be submitted
24
                                                                    Attorneys for Plaintiffs and the Putative
25                                                                  Classes
26
27
                                                          -27-
28
                                            CLASS ACTION COMPLAINT
